— Order unanimously modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to either party. Memorandum: Special Term failed to pass upon the issue presented. Petitioner moved for an order to “ vacate ” the respondent’s answer to the demand served pursuant to section 716 of the *1091Real Property Tax Law on the ground that the answer, among other things, was sham and frivolous. Clearly the answer was not responsive to the demand but instead of striking the answer Special Term by its order held that the instrument was “ deemed an admission that the per centum of full value at which other real property is assessed * ' M is sixty per centum of full value”. This was erroneous. The order appealed from should be modified by striking therefrom the quoted provision and substituting a provision that the answer to the demand be stricken with leave to respondent to file a proper answer within 10 days after service upon him of a copy of the order to be entered hereon. (Appeal from order of Onondaga Special Term determining that respondent’s answer to petitioner’s demand be deemed an admission that the percentage of property value in the assessing unit is 60% of full value.) Present — Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ. [23 Misc 2d 373.]